Citation Nr: 0716752	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating based on umemployability due to 
service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from November to December 
1988, with two years and eight months of prior active 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

An inextricably intertwined issue has been raised that should 
be addressed by the agency of original jurisdiction prior to 
disposition of the current appeal.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In a September 2004 rating decision, the RO declined to grant 
a rating in excess of 40 percent for herniated nucleus 
pulposus with hemilaminectomy and partial discectomy, as well 
as denying entitlement to a TDIU.  In the decision, the RO 
noted that a recent VA examination had found normal sensor, 
reflexes, and motor strength.  The veteran's October 2004 
notice of disagreement contested only the TDIU matter.  

Thereafter, a November 2004 VA outpatient treatment record 
indicated the veteran's complaint of recent and recurrent 
lumbar pain with sciatica to great right toe a couple of 
times a day.  A January 2005 pain medicine note contained an 
impression of chronic neuropathic lumbar back pain.  A 
January 2005 MRI found eccentric left L5-S1 disc herniation 
with mild mass effect on the exiting S1 nerve root.  


Currently, 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine instructs that any 
associated objective neurological abnormalities should be 
separately rated under an appropriate diagnostic code.

Thus, the record has raised an issue of an increased rating 
for a service-connected low back disability.  As such, the RO 
must adjudicate this issue prior to the Board considering the 
veteran's appeal regarding a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop as appropriate 
and adjudicate the issue of an increased 
rating for the service-connected herniated 
nucleus pulposus, with hemilaminectomy and 
partial discectomy.  

2.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issue of a TDIU.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



